Case 4:19-cv-11796-MFL-MJH ECF No. 26 filed 07/08/20    PageID.207   Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

PAUL NASEMAN,

      Plaintiff,                                 Case No. 19-cv-11796
                                                 Hon. Matthew F. Leitman
v.

JEFFREY TANNER,

     Defendant.
__________________________________________________________________/

                                 JUDGMENT

      For the reasons stated in the order issued on this date, it is ORDERED and

ADJUDGED that Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

                                           DAVID J. WEAVER
                                           CLERK OF COURT


                                    By:    s/Holly A. Monda
                                           Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: July 8, 2020
Flint, Michigan




                                       1
